Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/03/2021 has been entered. Claims 1, 8, 10, 18 and 20 have been amended. Claims 6-7 and 16-17 have been canceled. Claims 1-5, 8-15, and 18-20 remain pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-5, 9-10, 12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20180012069 A1).
	Regarding claim 1, Chung (e.g., Figs. 4-6, 10-16 and 28-31; take Fig. 14 as an example, which is reproduced for reference) discloses a display substrate, comprising: 
an array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD); 

    PNG
    media_image1.png
    697
    1520
    media_image1.png
    Greyscale

Annotated version of Chung’s Fig. 14
an optical structure (e.g., Fig. 14; pinhole mask structure) disposed above the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD), wherein the optical structure (e.g., Fig. 14; pinhole mask structure) comprises a plurality of optical units each of which comprises a light shading region (e.g., Fig. 14; light shading region) and a light transmission region (e.g., Fig. 14; light transmission region, corresponding to light transmission hole); and 
a pixel array (e.g., Fig. 14; OLED pixel array) disposed above the optical structure (e.g., Fig. 14; pinhole mask structure), wherein the pixel array (e.g., Fig. 14; OLED pixel array) comprises a plurality of pixel units each of which comprises subpixels of different colors (e.g., Fig. 14; RGB subpixels),
wherein the light shading region in each of the plurality of optical units is provided with, in turn, a first light shading layer, a first light transmission layer and a second light shading layer (e.g., Fig. 14 shows one example of pinhole mask structure including a plurality of optical units, the light shading region includes a first light shading metal layer M1, a second light shading metal layer M2, and a transparent dielectric layer between M1 and M2), in a direction away from the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD), and
the light transmission region in each of the plurality of optical units is provided with a second light transmission layer (e.g., Fig. 14; a transparent layer between M1), and each of the first light transmission layers (e.g., Fig. 14; a transparent dielectric layer between M1 and M2) is integrally formed with the second light transmission layer (e.g., Fig. 14; a transparent layer between M1).

Regarding claim 2, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than or equal to 1 (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5, Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to a=15).

Regarding claim 4, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light transmission region in each of the plurality of optical units is arranged corresponding to "n" optical sensing devices in the array of optical sensing devices, where "n" is an integer greater than or equal to 1 (e.g., Fig. 14 show an example that one light transmission region corresponding to 1 optical sensor PD, n=1).
(e.g., Figs. 4-6, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light transmission regions (light transmission regions) in the plurality of optical units are arranged corresponding to one optical sensing device (optical sensor PD) in the array of optical sensing devices (e.g., Figs. 14, 4 and 31).

Regarding claim 9, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein the light shading region of each of the plurality of optical units is provided with a light shading body (e.g., Figs. 4, 14 and 31; light shading structure), and a through-hole defined by any adjacent two of the light shading bodies is the light transmission region (e.g., Figs. 4, 14 and 31; pinhole defined by adjacent light shading structures and corresponding to light transmission region).

Regarding claim 10, Chung (e.g., Figs. 4-6, 10-16 and 28-31; take Fig. 14 as an example, which is reproduced for reference) discloses a display device comprising a display substrate, the display substrate comprising: 
an array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD); 
an optical structure (e.g., Fig. 14; pinhole mask structure) disposed above the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD), wherein the optical structure (e.g., Fig. 14; pinhole mask structure) comprises a plurality of optical units each of which comprises a light shading region (e.g., Fig. 14; light blocking region; [0035]) and a light transmission region (e.g., Fig. 14; light transmission region; [0035]); and 
a pixel array (e.g., Fig. 14; OLED pixel array) disposed above the optical structure (e.g., Fig. 14; pinhole mask structure), wherein the pixel array (e.g., Fig. 14; OLED pixel array) comprises a plurality of pixel units each of which comprises subpixels of different colors (e.g., Fig. 14; RGB subpixels),
wherein the light shading region in each of the plurality of optical units is provided with, in turn, a first light shading layer, a first light transmission layer and a second light shading layer (e.g., Fig. 14 shows one example of pinhole mask structure including optical units,  the light shading region includes a first light shading metal layer M1, a second light shading metal layer M2, and a transparent dielectric layer between M1 and M2), in a direction away from the array of optical sensing devices (e.g., Fig. 14; an array of optical sensors PD),
the light transmission region in each of the plurality of optical units is provided with a second light transmission layer (e.g., Fig. 14; a transparent layer between M1), and each of the first light transmission layers (e.g., Fig. 14; a transparent dielectric layer between M1 and M2) is integrally formed with the second light transmission layer (e.g., Fig. 14; a transparent layer between M1).

Regarding claim 12, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display device according to claim 10, wherein a width of each of the plurality of optical units is "a" times a width of one of the subpixels in the plurality of pixel units, where "a" is an integer greater than or equal to 1 (e.g., Figs. 4 and 31 show an example that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to a=5, Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to a=15).

Regarding claim 14, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, wherein the light transmission region in each of the plurality of optical units is arranged corresponding to "n" optical sensing devices in the array of optical sensing devices, where "n" is an integer greater than or equal to 1 (e.g., Fig. 14 shows an example that one light transmission region corresponding to 1 optical sensor PD, n=1).

Regarding claim 15, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, wherein the light transmission regions (light transmission regions) in the plurality of optical units are arranged corresponding to one optical sensing device (optical sensor PD) in the array of optical sensing devices (e.g., Figs. 14, 4 and 31).

Regarding claim 19, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display device according to claim 16, wherein the light shading region of each of the plurality of optical units is provided with a light shading body (e.g., Figs. 14, 4 and 31; light shading structures), and a through-hole defined by any adjacent two of the light shading bodies is the light transmission region (e.g., Figs. 14, 4 and 31; pinhole defined by adjacent light shading structures and corresponding to light transmission region).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Jung (US 20180121703 A1).
Regarding claim 3, Chung (e.g., Figs. 4-6, 10-16 and 28-31) discloses the display substrate according to claim 1, wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to im=5, Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to im=15, i=3, m5). Chung (e.g., Figs. 10-15 and 28-29) also discloses other examples. The examiner cites Jung as another reference. Jung (e.g., Figs. 6-11) discloses an OLED display panel integrated with optical sensors similar to that disclosed by Chung,  wherein (e.g., Fig. 6 shows an example that a width of each optical unit is 3 times a width of one of the subpixels or 1 time a width of one pixel unit, corresponding to im=3, i=3, and m=1; Fig. 10 shows another example that a width of each optical unit is 6 times a width of one of the subpixels or 2 time a width of one pixel unit,  corresponding to im=6, i=3, and m=2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to the teaching from Jung to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light detection and fingerprint sensing. 

Regarding claim 13, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 12, wherein a width of each of the plurality of optical units is "im" times a width of one of the subpixels in the plurality of pixel units, (e.g., Figs. 4 and 31 show examples that a width of each optical unit is 5 times a width of one of the OLED subpixels, corresponding to im=5, corresponding to im=5, Fig. 14 show an example that a width of each optical unit is 15 times a width of one of the OLED subpixels, corresponding to im=15, i=3, m5). Chung (e.g., Figs. 10-15 and 28-29) also discloses other examples. The examiner cites Jung as another reference. Jung (e.g., Figs. 6-11) discloses an OLED display panel integrated with optical sensors similar to that disclosed by Chung,  wherein a width of each of the plurality of optical units is "im" (e.g., Fig. 6 shows an example that a width of each optical unit is 3 times a width of one of the subpixels or 1 time a width of one pixel unit, corresponding to im=3, i=3, and m=1; Fig. 10 shows another example that a width of each optical unit is 6 times a width of one of the subpixels or 2 time a width of one pixel unit,  corresponding to im=6, i=3, and m=2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to the teaching from Jung to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light detection and fingerprint sensing.

7.	Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Tsai (US 20160313864 A1).
Regarding claim 8, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 6, Chung (e.g., Fig. 14) discloses wherein a material of the first light shading layer and the second light shading layer is a black matrix or metal (e.g., Fig. 14; first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to integrate the optical 

Regarding claim 18, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 16, Chung (e.g., Fig. 14) discloses wherein a material of the first light shading layer and the second shading layer is a black matrix or metal (e.g., Fig. 14; first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light transmission layer can be formed with different materials including polyimide or glass. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tsai to integrate the optical sensors to the display panel of Chung. The combination/motivation would provide alternative design choices to integrate optical sensors with display panel for light transmission and fingerprint detection. 

Regarding claim 20, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display substrate according to claim 7, Chung (e.g., Fig. 14) discloses wherein a material of the first light shading layer and the second light shading layer is a black matrix or metal (e.g., Fig. 14; first light shading metal layer M1 and second light shading metal layer M2 are formed of metal materials; [0108]); Chung does not discloses a material of the first light transmission layer is polyimide or glass. However, Tsai ([0043]) discloses a light 

8.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Hwang (US 20180095582 A1).
Regarding claim 11, Chung (e.g., Figs. 4, 10-16 and 28-31) discloses the display device according to claim 10, but does not expressly disclose the display device further comprising, in turn, a package layer, a polarizer, an optical adhesive and a protective glass arranged in a direction away from the pixel array. However, the claimed features are well known in the OLED display device. As an example, Hwang (e.g., Figs. 7-8 and 15) discloses an OLED display device comprising, in turn, a package layer (encapsulation layer 300), a polarizer (polarizer 524), an optical adhesive (optical adhesive 600) and a protective glass (cover glass 700) arranged in a direction away from the pixel array (pixel array 100). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hwang to the OLED display device of Chung. The combination/motivation would provide an OLED display panel integrated with optical sensors for fingerprint detection.

Response to Arguments
9.	Applicant's arguments filed 06/03/2020 have been fully considered but they are not persuasive.
10.	Applicant has amended claims 1 and 10 by incorporating with the limitations of original claims 6-7 and 16-17, respectively. Applicant further argues that the cited reference, Chung (US 20180012069 A1), does not disclose the new limitations of amended claims 1 and 10. 

    PNG
    media_image2.png
    871
    1580
    media_image2.png
    Greyscale

Annotated version of Chung’s Fig. 14
The examiner respectfully disagrees with applicant’s arguments. Chung (e.g., Figs. 4, 10-16 and 28-31) discloses a display device comprising an array of color pixels, an array of optical sensors PD, and an optical structure. The optical structure comprises a pinhole mask structure disposed above the array of optical sensors PD. Take Fig. 14 as one example, which is reproduced for reference, Chung discloses a pinhole mask  is integrally formed with the second light transmission layer (transparent dielectric layer A).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.